Proceeding pursuant to CPLR article 78 to review a *481determination of the respondent New York State Department of Motor Vehicles, dated January 10, 1983, which affirmed a prior determination of that agency dated September 8, 1982, that petitioner was guilty of speeding in violation of subdivision (a) of section 1180 of the Vehicle and Traffic Law. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The department’s determination that petitioner was guilty of speeding is supported by substantial evidence, (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176.) The notice of charges contained in the “ ‘simplified traffic information’ ” sufficiently apprised petitioner of the charges against him (see CPL 100.10, subd 2, par fa]). Titone, J. P., Lazer, Mangano and Thompson, JJ., concur.